Citation Nr: 0937432	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was made in 
the November 2002 rating decision, such that an effective 
date earlier than January 3, 2002 for the grant of a total 
disability rating based on individual unemployability (TDIU) 
is warranted.

2.  Entitlement to an effective date earlier than April 16, 
2007 for the grant of special monthly compensation (SMC).

3.  Entitlement to a rating in excess of 50 percent for 
headaches.

4.  Entitlement to an effective date earlier than April 16, 
2007 for eligibility for Dependent's Educational Assistance 
(DEA).

5.  Entitlement to a rating in excess of 20 percent for 
palatal myoclonus.

6.  Entitlement to a rating in excess of 100 percent for 
organic brain syndrome.

7.  Entitlement to an effective date earlier than April 16, 
2007 for the increased evaluation for palatal myoclonus.

8.  Entitlement to an effective date earlier than April 16, 
2007 for the increased evaluation for organic brain syndrome. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to 
September 1976 and from September 1982 to June 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision. 

The Veteran became eligible for both DEA and SMC on the date 
that it was shown that he had a total disability that was 
permanent in nature.  The Veteran has appealed the effective 
date of the assignment of his 100 percent rating (namely, the 
rating for his organic brain syndrome that was increased form 
50 to 100 percent); and the Board is remanding that issue in 
this decision to obtain additional treatment records.  The 
effective dates for DEA and SMC are inextricably intertwined 
with the effective date assigned for the 100 percent rating 
for organic brain syndrome, and therefore the evaluation of 
those claims must also be deferred pending the requested 
development. 

The issues of 1) an effective date earlier than April 16, 
2007 for the grant of SMC; 2) a rating in excess of 50 
percent for headaches; 3) an effective date earlier than 
April 16, 2007 for eligibility for DEA; 4) a rating in excess 
of 20 percent for palatal myoclonus; 5) a rating in excess of 
100 percent for organic brain syndrome; 6) an effective date 
earlier than April 16, 2007 for the increased evaluation for 
palatal myoclonus; and 7) an effective date earlier than 
April 16, 2007 for the increased evaluation for organic brain 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision granted TDIU and assigned 
an effective date of January 2002.

2.  The Veteran did not file a notice of disagreement with 
the effective date assigned in the year after he was notified 
of the rating decision.

3.  The evidence does not demonstrate that the correct facts, 
as they were known at the time, were not before the RO, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied in the assigning of an 
effective date for TDIU by the November 2002 rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
2002, for the grant of TDIU, to include based on clear and 
unmistakable error, have not been met.  38 U.S.C.A. §§ 5109A, 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.160(d), 3.400, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially filed for a TDIU in April 1988.  His 
claim was repeatedly denied in a series of rating actions 
before being eventually granted by a November 2002 rating 
decision and an effective date of January 3, 2002 was 
assigned for the grant of the TDIU.  The Veteran did not 
appeal this decision in the year after he was notified of it, 
and the November 2002 rating decision therefore became final 
in November 2003.

Generally, once a decision becomes final, it may only be 
revised by a showing of clear and unmistakable error (CUE).  
See 38 C.F.R. §§ 3.104, 3.105.  

In March 2006, several years after the November 2002 rating 
decision had become final, the Veteran filed a statement 
indicating that he wished for the effective date of his TDIU 
to go back to 1987.  He then clarified his contention several 
months later, in a June 2006 statement, asserting that CUE 
was made in the failure to assign an effective date earlier 
than January 3, 2002 for the assignment of a TDIU.  His 
argument was as follows: "VA Title 38/Regulation states 
benefits start the 1st of the following month after claim 
date and I made my claim within the year of my Discharge[.]  
Therefore IU should be effective 1 July 1988." 

Essentially his argument is that he was unemployable on 
account of his service connected disabilities in November 
1987; he applied for TDIU in 1988; his claim remained on 
appeal until TDIU was eventually granted in a November 2002 
rating decision; and, therefore, the effective date should 
date back to 1987 or 1988.

The Board understands the Veteran's contentions; 
unfortunately, the law precludes the granting of the 
Veteran's claim, as the evidence fails to show that a CUE was 
made in the November 2002 rating decision.

As was acknowledged by the Veteran's representative in April 
2009, CUE is recognized to be a very specific and rare kind 
of error of fact or law that compels the undebatable 
conclusion, to which reasonable minds could not differ, that 
the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  As such, to establish CUE, a 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Instead, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  See 
Fugo, at 43.

It is noted that where evidence establishes CUE, the prior 
decision will be reversed or amended. 38 C.F.R. § 3.105(a).  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE had the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  For this reason, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Russell 
supra.

In this case, the Veteran has essentially argued that the 
procedural history of his case mandates an earlier effective 
date for the grant of TDIU.  However, he has not advanced any 
specific allegation that the RO either misapplied the law at 
the time, or that the RO did not have the correct facts 
before it in rendering its November 2002 rating decision.  

Looking at the November 2002 rating decision, the Board notes 
that the RO assigned based the effective date for the 
assignment of TDIU on the date that the rating for the 
Veteran's headache disability was increased to 50 percent, 
thereby raising his combined total disability rating to 80 
percent, and thereby satisfying the schedular criteria for a 
TDIU.  In reaching this conclusion, the RO considered Social 
Security Administration (SSA) records that had found the 
Veteran unemployable since June 1985, as well as VA treatment 
records which found that the Veteran was primarily receiving 
treatment for headaches at that time.  The RO also took note 
of the fact that the Veteran had not worked since 1985.   
The law governing the effective dates that was in effect both 
at the time the Veteran filed his initial claim and at the 
time of the November 2002 rating decision provides that the 
effective date for the date of a claim is the day following 
separation from active service or date entitlement arose if 
claim was received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever was later.  
See 38 C.F.R. § 3.400 (1987).

In this case, the RO concluded that while the Veteran's claim 
was received in 1988, the evidence showed that he only became 
entitled to service connection in 2002.  Given that the 
effective date is the later of the date of claim and the date 
of entitlement, the date of entitlement must serve as the 
effective date in this case.

The Veteran has not argued that the RO did not review certain 
medical evidence, or that it misapplied the law.  
Furthermore, a review of the rating decision in question 
reveals that the RO considered the relevant factors for a 
TDIU, including the Veteran's post-service history of 
unemployment, but found that the appropriate date for TDIU to 
commence was the date that it was established that the 
Veteran's headaches had become considerably more disabling 
(the rating for the Veteran's headaches was increased from 10 
percent to 50 percent disabling on January 3, 2002).

While some might argue that the Veteran was unemployable 
based on his service connected disabilities prior to January 
2002, it cannot be said that the evidence of such was so 
clear that reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Furthermore, the Veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the RO, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  As such, he has not provided a basis upon which a 
CUE could be found; and his claim is therefore denied.

To the extent that the issue of whether a valid claim of CUE 
has been raised and, if so, whether CUE is established, VA's 
duties to notify and assist are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, 
discussion of the notice provisions regarding CUE is not 
required.  38 U.S.C.A. 
§ 5109A(a), (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).


ORDER

The Veteran's motion to revise or reverse the November 2002 
rating decision that assigned an effective date for the grant 
of TDIU is denied.


REMAND

The Veteran's representative argued in his April 2009 
informal hearing presentation that VA treatment records were 
outstanding that might have bearing on the Veteran's claims 
involving headaches, organic brain syndrome, palatal 
myoclonus and the respective effective dates for such 
ratings.  

In this regard, the representative noted that the effective 
dates that were assigned for the increased ratings for 
palatal myoclonus and organic brain syndrome were predicated 
on the findings of an April 2007 VA examination; however, he 
noted that the most recent treatment records were dated in 
September 2002, nearly five years before the Veteran's VA 
examination.  Additionally, he pointed out that while the VA 
examiner did not have access to the Veteran's claims file, he 
acknowledged reviewing medical records in the examination 
report, thereby implying at least the possibility that 
treatment records might be outstanding.

The representative asserted that because the effective date 
for an increased rating may be based on treatment records 
describing treatment up to a year before a claim was 
received, a remand was necessitated to obtain VA treatment 
records.

The Board, noting its obligation to consider whether staged 
ratings are appropriate for an increased rating claim, agrees 
with the Veteran's representative.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As such, the Veteran's claim must unfortunately be remanded 
to obtain any outstanding treatment records.  

Additionally, the Board concludes that because these 
outstanding treatment records might be pertinent to the 
rating of each of the Veteran's service connected 
disabilities on appeal, all three disabilities (organic brain 
syndrome, palatal myoclonus, and headaches) as well as the 
relevant effective date claims for organic brain syndrome and 
palatal myoclonus must be remanded as well.  Furthermore, 
because the effective dates for SMC and DEA hinge on the 
effective date that the Veteran was granted a 100 percent 
rating for his organic brain syndrome, these issues must also 
be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from 
September 2002 to the present.  All 
efforts to obtain these treatment records 
must be documented in the claims folder. 

2.  Once the following development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from 
it.  

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


